Case 9:18-cv-81258-DMM Document 129 Entered on FLSD Docket 07/24/2019 Page 1 of 2



                             U M TED STA TES DISTRICT C O U RT
                             SO U TH ER N DISTRICT O F FLO R ID A
                            CA SE N O .18-81258-CV -M ID D LEBR OO K S

  JUDITH V ARILYN DON OFF,on behalfof
  herselfand a1lotherssimilarly sim ated,

           Plaintiffs,



  DELTA M R LW ES,lN C.,

           Defendant.
                                               /

       O R DER G M NT IN G M O TIO N FO R AM END M EN T O F SCIIE DU LIN G O R D ER

             IIS CAU SE com es before the Cotu'ton the Parties' Joint M otion for Amendm ent of
           TI'                                                   .




  Scheduling Order,filed on July 15,2019. (DE 123).Trialinthismatteriscurrently scheduledfor
  thetwo-weekpeziodbeginning September30,2019.(DE 117).In lightoftheCourt'srecentOrder
                                                                 .                                *



  on Defendant'sM otion to Dismiss(DE 121),which dismissed severalofPlhintiY s claims with
  leaveto amend,thePartiesseektomodifythescheduling'
                                                   orderto permitbdefmg and adjudication
  ofDefendant'sforthcom ing motion todism issPlaintiffsThird Amended Complaint.

           A PretrialScheduling Ordermay be m odified only çtupon a showing of good cause.'' Fed.

  R.CiV.P.16(b)(4).Iobservethatthecurrentsllmmaryjudgmentdeadlinefallsbeforebdefmgon
  Defendant'sforthcoming motion to dismissisexpected to be completed,and Ithusfmd good cause

  to continue the tdaland modify the remaining deadlines. The Parties aze advised that a farther

  continuance willnotbe gzanted absenta com pelling showing ofgood cause supported by specific

  facts.

           The Parties'M otion also indicatesthat,in lightofthe Third Am ended Com plaint,Plaintiff

  w ishes to refile or supplem entits M otion to Certify Class. Plaintifrs pdor M otion shallbe denied

  as m ootand a new class certification deadline established.

           Accordingly,itishereby
Case 9:18-cv-81258-DMM Document 129 Entered on FLSD Docket 07/24/2019 Page 2 of 2

           #

       ORDERED AND ADJUDGED that:

       (1)TheParties'JointM otion forAmendmentofSchedtllingOrderO E 123)isGRANTED.
       (2)In light of the Tllird Amended Complaint,Defendant need not file arl answer to
           PlaintiY sSecond AmendedComplaint(DE 64).
       (3)PlaintiY sM otion to Certify Class(DE 87)isDEM ED AS M OOT. Any Amended
          'M otion to Certify Classm ustbefiled on orbefore September4,2019.
                              .




       (4)ThetrialisRESCHEDULED forthetwo-week trialperiod beginningJanuary 13,2020
           at9:00 AM ,with aCalendarCallSCH EDULED forJanuary 8,2020at1:15 PM .

       (5)AmendedPretdalSchedule:Thedeadlinessetforth in theM ay 23,2018 andDecember
           11,2018schedulingorders(DE 6;DE 35)m'eR/SCHEDULED asfollows.Tllisorder
           amendsthe operative dates only,and the Parties are advised thatthey mustconsultthe

           pdorscheduling ordersforadditionalinstructions.

           Septem ber4,
                      '2019        Deadline for Plaintiff to file an nm ended m otion to
                                   certify class.

           O ctober 18,2019        A11 Pretrial M otions, including sllmmary judgment
                                   motions and Daubertm otions,and m otions in limine
                                   shallbesled.

           Decem ber13,2018        JointPretrialStipulation shallbefiled.Designationsof
                                   deposition testim ony shallbem ade.

           December20,2019         Objections to designations of deposition testimony
                                   shallbesled.

           January 6,2020          Jury Instnlctions or Proposed Findings of Fact and
                                   ConclusionsofLaw shallbesled.
           January 8,2020          Calendar Call

        SIGNED in ChamberjatW estPalm Beach,Flozi            s ZY d       y      9.




                                                         A LD .M ID D LEBROO K S
                                                   U N ITED STA TES D ISTW CT JU D GE
  C*    Cotm selofR ecord
                                              2
